
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10


SEPRACOR INC.

2008 DIRECTOR STOCK INCENTIVE PLAN

1.     Purpose

        The purpose of this 2008 Director Stock Incentive Plan (the "Plan") of
Sepracor Inc., a Delaware corporation (the "Company"), is to advance the
interests of the Company's stockholders by enhancing the Company's ability to
attract, retain and motivate outside directors of the Company and by providing
such persons with equity ownership opportunities and performance-based
incentives that are intended to better align the interests of such persons with
those of the Company's stockholders.

2.     Eligibility

        Each director of the Company who is not an employee of the Company is
eligible to be granted options and restricted stock (each, an "Award") under the
Plan. Each person who receives an Award under the Plan is deemed a
"Participant".

3.     Administration and Delegation

        (a)    Administration by Board of Directors.    The Plan will be
administered by the Board. The Board shall have authority to grant Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Board may construe and
interpret the terms of the Plan and any Award agreements entered into under the
Plan. The Board may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem expedient to carry the Plan into effect and it shall be the sole and final
judge of such expediency. All decisions by the Board shall be made in the
Board's sole discretion and shall be final and binding on all persons having or
claiming any interest in the Plan or in any Award. No director or person acting
pursuant to the authority delegated by the Board shall be liable for any action
or determination relating to or under the Plan made in good faith.

        (b)    Appointment of Committees.    To the extent permitted by
applicable law, the Board may delegate any or all of its powers under the Plan
to one or more committees or subcommittees of the Board (a "Committee"). All
references in the Plan to the "Board" shall mean the Board or a Committee of the
Board to the extent that the Board's powers or authority under the Plan have
been delegated to such Committee.

4.     Stock Available for Awards

        (a)    Authorized Number of Shares.    Subject to adjustment under
Section 7, Awards may be made under the Plan for up to 500,000 shares of common
stock, $0.10 par value per share, of the Company (the "Common Stock"). Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares.

        (b)    Share Counting.    For purposes of counting the number of shares
available for the grant of Awards under the Plan (i) if any Award (A) expires or
is terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or (B) results in any Common
Stock not being issued, the unused Common Stock covered by such Award shall
again be available for the grant of Awards; (ii) shares of Common Stock
delivered (either by actual delivery or attestation) to the Company by a
Participant to (A) purchase shares of Common Stock upon the exercise of an Award
or (B) satisfy tax

1

--------------------------------------------------------------------------------



withholding obligations (including shares retained from the Award creating the
tax obligation) shall not be added back to the number of shares available for
the future grant of Awards; and (iii) shares of Common Stock repurchased by the
Company on the open market using the proceeds from the exercise of an Award
shall not increase the number of shares available for future grant of Awards.

5.     Stock Options.

        (a)    General.    The Board may grant options to purchase Common Stock
(each, an "Option") and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. All Options granted under this Plan shall be designated
"Nonstatutory Stock Options."

        (b)    Initial Grant.    Upon the commencement of service on the Board
by any individual who is not then an employee of the Company or any subsidiary
of the Company, the Company shall grant to such person a Nonstatutory Stock
Option to purchase 20,000 shares of Common Stock (subject to adjustment under
Section 7).

        (c)    Annual Grant.    On the date of each annual meeting of
stockholders of the Company, the Company shall grant to each member of the Board
of Directors of the Company who is both serving as a director of the Company
immediately prior to and immediately following such annual meeting and who is
not then an employee of the Company or any of its subsidiaries, a Nonstatutory
Stock Option to purchase 10,000 shares of Common Stock (subject to adjustment
under Section 7); provided, however, that a director shall not be eligible to
receive an option grant under this Section 5(c) until such director has served
on the Board for at least six months.

        (d)    Terms of Director Options.    Options granted under this
Section 5 shall:

        (1)   have an exercise price equal to the closing sale price (for the
primary trading session) of the Common Stock on the national securities exchange
on which the Common Stock is then traded on the day of grant (or if the date of
grant is not a trading day on such exchange, the trading day immediately prior
to the date of grant) or if the Common Stock is not then traded on a national
securities exchange, the fair market value of the Common Stock on such date as
determined by the Board,

        (2)   vest, except as provided in Section 5(e),

        (A)  in the case of an option granted under 5(a), as to 4,000 shares on
the first anniversary of the date of grant and as to an additional 20% on each
subsequent anniversary provided that the individual is serving on the Board on
such date and

        (B)  in the case of an option granted under Section 5(c), on the date
which is one business day prior to the date of the Company's next annual
meeting,

provided that no additional vesting shall take place after the Participant
ceases to serve as a director and further provided that, in addition to the
acceleration of vesting provided for in Section 5(e) and 7(c), the Board may
provide for accelerated vesting in the case of attainment of mandatory
retirement age or retirement following at least 10 years of service,

        (3)   expire on the earlier of 10 years from the date of grant or one
year following cessation of service on the Board, and

        (4)   contain such other terms and conditions as the Board shall
determine.

2

--------------------------------------------------------------------------------



        (e)    Vesting Upon Death or Disability.    

        (1)   Notwithstanding the provisions of Section 5(d), any Option granted
under this Plan shall vest in full (A) if the Participant becomes disabled
(within the meaning of Section 22(e)(3) of the Code or any successor provision
thereto) while serving as a director of the Company; (B) upon the death of the
Participant while serving as a director of the Company.

        (2)   In the event the Participant dies while serving as a director or
within the twelve months after ceasing to serve as a director, the Participant's
Designated Beneficiary (as defined in Section 6(d)(d)) may exercise any Option
granted under this Plan, to the extent vested, prior to the expiration of the
Option pursuant to Section 5(d)(3).

        (f)    Form of Exercise.    Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board,
together with payment in full as specified in Section 5(g) for the number of
shares for which the Option is exercised. Shares of Common Stock subject to the
Option will be delivered by the Company as soon as practicable following
exercise.

        (g)    Payment Upon Exercise.    Common Stock purchased upon the
exercise of an Option granted under the Plan shall be paid for as follows:

        (1)   in cash or by check, payable to the order of the Company;

        (2)   except as may otherwise be provided in the applicable option
agreement, by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

        (3)   to the extent provided for in the applicable option agreement or
approved by the Board, in its sole discretion, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the Board, provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;

        (4)   to the extent permitted by applicable law and provided for in the
applicable option agreement or approved by the Board, in its sole discretion, by
payment of such lawful consideration as the Board may determine; or

        (5)   by any combination of the above permitted forms of payment.

        (h)    Board Discretion.    The Board retains the specific authority to
from time to time increase or decrease the number of shares subject to Options
granted under this Section 5, subject to the limitation on the aggregate number
of shares issuable to non-employee directors contained in Section 4(a). The
Board also retains the specific authority to issue Restricted Stock Awards in
lieu of some or all of the Options otherwise issuable under this Section 5,
subject to the limitation on the aggregate number of shares issuable to
non-employee directors contained in Section 4(a).

        (i)    Limitation on Repricing.    Unless such action is approved by the
Company's stockholders: (1) no outstanding Option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 7) and (2) the Board may not cancel any
outstanding option

3

--------------------------------------------------------------------------------




(whether or not granted under the Plan) and grant in substitution therefor new
Awards under the Plan covering the same or a different number of shares of
Common Stock and having an exercise price per share lower than the then-current
exercise price per share of the cancelled option.

6.     Restricted Stock

        (a)    General.    The Board may grant Awards entitling recipients to
acquire shares of Common Stock ("Restricted Stock"), subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award.

        (b)    Annual Grant.    

        (1)   On the date of each annual meeting of stockholders of the Company,
the Company shall grant to each member of the Board of Directors of the Company
who is both serving as a director of the Company immediately prior to and
immediately following such annual meeting and who is not then an employee of the
Company or any of its subsidiaries, an Award of 5,000 shares of Restricted Stock
(subject to adjustment under Section 7); provided, however, that a director
shall not be eligible to receive a Restricted Stock grant under this
Section 6(b) until such director has served on the Board for at least six
months.

        (2)   Except as provided in Sections 6(b)(3) and 7(c), Restricted Stock
granted under this Section 6(b) shall vest as to 100% of the shares on the date
which is one business day prior to the date of the Company's next annual
meeting, provided that no vesting shall take place after the Participant ceases
to serve as a director and further provided that, in addition to the
acceleration of vesting provided for in Section 6(b)(3) and 7(c), the Board may
provide for accelerated vesting in the case of attainment of retirement or
retirement following at least 10 years of service.

        (3)   Notwithstanding the provisions of Section 6(b)(2), the vesting of
any Restricted Stock granted under the Plan shall be fully accelerated (A) in
the event the Participant becomes disabled (within the meaning of
Section 22(e)(3) of Code or any successor provision thereto) or while serving as
a director of the Company, or (B) upon the upon the death of the Participant
while serving as a director of the Company.

        (c)    Board Discretion.    The Board retains the specific authority to
from time to time increase or decrease the number of shares of Restricted Stock
granted under this Section 6, subject to the limitation on the aggregate number
of shares issuable to non-employee directors contained in Section 4(a). The
Board also retains the specific authority to issue Options in lieu of some or
all of the Restricted Stock otherwise issuable under this Section 4, subject to
the limitation on the aggregate number of shares issuable to non-employee
directors contained in Section 4(a).

        (d)    Additional Provisions Relating to Restricted Stock.    

        (1)    Dividends.    Participants holding shares of Restricted Stock
will be entitled to all ordinary cash dividends paid with respect to such
shares, unless otherwise provided by the Board. Unless otherwise provided by the
Board, if any dividends or distributions are paid in shares, or consist of a
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the shares, cash or other property will be subject to the same
restrictions on transferability and forfeitability as the shares of Restricted
Stock with respect to which they were paid. Each dividend payment will be made
no later than the end of the calendar year in which the dividends are paid to
shareholders of that class of stock or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders of that class of
stock.

4

--------------------------------------------------------------------------------



        (2)    Stock Certificates.    The Company may require that any stock
certificates issued in respect of shares of Restricted Stock shall be deposited
in escrow by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant's death (the "Designated
Beneficiary"). In the absence of an effective designation by a Participant,
"Designated Beneficiary" shall mean the Participant's estate.

7.     Adjustments for Changes in Common Stock and Certain Other Events.

        (a)    Changes in Capitalization.    In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under this Plan, (ii) share counting rules set forth in Section 4(b) , (iii) the
number and class of securities and exercise price per share of each outstanding
Option and each Option issuable under Section 5, (iv) the number of shares
subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award and each Restricted Stock Award issuable under Section 6,
shall be equitably adjusted by the Company (or substituted Awards may be made,
if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

        (b)    Reorganization Events.    

        (1)    Definition.    A "Reorganization Event" shall mean: (a) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled,
(b) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction or (c) any
liquidation or dissolution of the Company.

        (2)    Consequences of a Reorganization Event on Options.    In
connection with a Reorganization Event, the Board may take any one or more of
the following actions as to all or any (or any portion of) outstanding Options
on such terms as the Board determines: (i) provide that Options shall be
assumed, or substantially equivalent Options shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), (ii) upon written
notice to a Participant, provide that the Participant's unexercised Options will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Participant within a specified period following the date
of such notice, (iii) provide that outstanding Options shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the "Acquisition Price"), make or provide for a
cash payment to a Participant equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant's Options (to the extent the exercise

5

--------------------------------------------------------------------------------






price does not exceed the Acquisition Price) over (B) the aggregate exercise
price of all such outstanding Options and any applicable tax withholdings, in
exchange for the termination of such Options, (v) provide that, in connection
with a liquidation or dissolution of the Company, Options shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings) and (vi) any combination of the
foregoing. In taking any of the actions permitted under this Section 7(b), the
Board shall not be obligated by the Plan to treat all Awards, all Awards held by
a Participant, or all Awards of the same type, identically.

        For purposes of clause (i) above, an Option shall be considered assumed
if, following consummation of the Reorganization Event, the Option confers the
right to purchase, for each share of Common Stock subject to the Option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in value (as determined by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

        (3)    Consequences of a Reorganization Event on Restricted Stock
Awards.    Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the repurchase and other rights of
the Company under each outstanding Restricted Stock Award shall inure to the
benefit of the Company's successor and shall, unless the Board determines
otherwise, apply to the cash, securities or other property which the Common
Stock was converted into or exchanged for pursuant to such Reorganization Event
in the same manner and to the same extent as they applied to the Common Stock
subject to such Restricted Stock Award. Upon the occurrence of a Reorganization
Event involving the liquidation or dissolution of the Company, except to the
extent specifically provided to the contrary in the instrument evidencing any
Restricted Stock Award or any other agreement between a Participant and the
Company, all restrictions and conditions on all Restricted Stock Awards then
outstanding shall automatically be deemed terminated or satisfied.

6

--------------------------------------------------------------------------------



        (c)   Change in Control Events.

        (1)    Definition.    A "Change in Control Event" shall mean:

        (A)  A "Change in Control Event" shall mean:

(i)the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 30% or more of
either (x) the then-outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control Event: (A) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(C) any acquisition by any corporation pursuant to a Business Combination (as
defined below) which complies with clauses (x) and (y) of subsection (iii) of
this definition; or

(ii)such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term "Continuing Director" means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Plan by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

(iii)the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business

7

--------------------------------------------------------------------------------



Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the "Acquiring
Corporation") in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).

        (2)    Effect on Options.    Notwithstanding the provisions of
Section 7(b), effective immediately prior to a Change in Control Event, except
to the extent specifically provided to the contrary in the instrument evidencing
any Option or any other agreement between a Participant and the Company, all
Options then outstanding shall automatically become immediately exercisable in
full.

        (3)    Effect on Restricted Stock Awards.    Notwithstanding the
provisions of Section 7(b), effective immediately prior to a Change in Control
Event, except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then-outstanding shall automatically be deemed terminated or
satisfied.

8.     General Provisions Applicable to Awards

        (a)    Transferability of Awards.    Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or pursuant to a qualified domestic relations order,
and, during the life of the Participant, shall be exercisable only by the
Participant; provided, however, that the Board may permit or provide in an Award
for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if,
with respect to such proposed transferee, the Company would be eligible to use a
Form S-8 for the registration of the sale of the Common Stock subject to such
Award under the Securities Act of 1933, as amended; provided, further, that the
Company shall not be required to recognize any such transfer until such time as
the Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

        (b)    Documentation.    Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

        (c)    Board Discretion.    Except as otherwise provided by the Plan,
each Award may be made alone or in addition or in relation to any other Award.
The terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

        (d)    Termination of Status.    The Board shall determine the effect on
an Award of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in

8

--------------------------------------------------------------------------------




the employment or other status of a Participant and the extent to which, and the
period during which, the Participant, or the Participant's legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Award.

        (e)    Withholding.    The Participant must satisfy all applicable
federal, state, and local or other income and employment tax withholding
obligations before the Company will deliver stock certificates or otherwise
recognize ownership of Common Stock under an Award. The Company may decide to
satisfy the withholding obligations through additional withholding on salary or
wages. If the Company elects not to or cannot withhold from other compensation,
the Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture of an Award or, if the
Company so requires, at the same time as is payment of the exercise price unless
the Company determines otherwise. If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company's minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.

        (f)    Amendment of Award.    Except as otherwise provided in
Section 5(i) with respect to repricings or Section 9(d) with respect to actions
requiring shareholder approval, the Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type and changing the date of exercise or
realization. The Participant's consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant's rights under
the Plan or (ii) the change is permitted under Section 7 hereof.

        (g)    Conditions on Delivery of Stock.    The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company's counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules or regulations.

        (h)    Acceleration.    The Board may at any time provide that any Award
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

9.     Miscellaneous

        (a)    No Right To Board Membership or Other Status.    No person shall
have any claim or right to be granted an Award, and the grant of an Award shall
not be construed as giving a Participant the right to continue as a director of
the Company or to maintain any other role with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

9

--------------------------------------------------------------------------------



        (b)    No Rights As Stockholder.    Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.

        (c)    Effective Date and Term of Plan.    The Plan shall become
effective on the date the Plan is approved by the Company's stockholders (the
"Effective Date"). No Awards shall be granted under the Plan after the
expiration of 10 years from the Effective Date, but Awards previously granted
may extend beyond that date.

        (d)    Amendment of Plan.    The Board may amend, suspend or terminate
the Plan or any portion thereof at any time provided that (i) no amendment that
would require stockholder approval under the rules of the NASDAQ Stock Market
("NASDAQ") may be made effective unless and until such amendment shall have been
approved by the Company's stockholders; and (ii) if NASDAQ amends its corporate
governance rules so that such rules no longer require stockholder approval of
NASDAQ "material amendments" to equity compensation plans, then, from and after
the effective date of such amendment to the NASDAQ rules, no amendment to the
Plan (A) materially increasing the number of shares authorized under the Plan
(other than pursuant to Section 7), (B) expanding the types of Awards that may
be granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless stockholder
approval is obtained. Unless otherwise specified in the amendment, any amendment
to the Plan adopted in accordance with this Section 9(d) shall apply to, and be
binding on the holders of, all Awards outstanding under the Plan at the time the
amendment is adopted, provided the Board determines that such amendment does not
materially and adversely affect the rights of Participants under the Plan. No
Award shall be made that is conditioned upon stockholder approval of any
amendment to the Plan.

        (e)    Provisions for Foreign Participants.    The Board may modify
Awards granted to Participants who are foreign nationals or employed outside the
United States or establish subplans or procedures under the Plan to recognize
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.

        (f)    Compliance with Code Section 409A.    No Award shall provide for
deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the Award is
not intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.

        (g)    Governing Law.    The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than such state.

Adopted by the Board of Directors on February 26, 2008

Adopted by the Stockholders on May 20, 2008

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10

